Citation Nr: 0735655	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-16 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for pes planus. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962, and from February 1963 to February 1966. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Affairs (Board) from a May 1999 rating 
decision of the VA Regional Office (RO) in Detroit, Michigan 
that granted service connection for pes planus, rated 10 
percent disabling from August 1993.  The veteran has 
expressed dissatisfaction with the initial rating and has 
appealed for a higher evaluation.  A November 1999 rating 
determination denied a total rating based on unemployability 
due to service-connected disability.

As the veteran is appealing the initial disability rating 
assigned for the service-connected pes planus, the issue has 
been framed as denoted on the title page of this decision. 
See Fenderson v. West, 12 Vet. App. 119, 125- 126 (1999).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected pes planus have worsened, are more severely 
disabling than reflected by the currently assigned disability 
evaluation, and warrant a higher rating.  He avers that he is 
unable to engage in any gainful employment on account of 
severe functional loss occasioned by service-connected foot 
symptomatology.

Review of the record discloses that the appellant's feet were 
most recently evaluated for VA compensation and pension 
purposes in February 2006.  Diagnoses at that time were right 
and left metatarsalgia without radiographic evidence of pes 
planus.  The RO subsequently returned the claims folder to 
the examiner for further consideration and opinion as it was 
found that he did not provide the requested responses to 
questions presented in order to fully rate the foot 
disability.  

The record reflects that in an addendum report dated in March 
2007, the examiner reviewed the claims folder and attempted 
to respond to questions presented, but primarily stated that 
he was unable to answer without resort to speculation.  The 
Board notes that neither the examination in 2006 nor the 2007 
addendum addressed consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements, weakened movement, 
excess fatigability, lack of endurance and incoordination in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40, 4.45 (2007).  

A clinical report dated in May 2007 was received from J. W. 
G., DPM, which noted that there was X-ray evidence of pes 
planus and other findings that resulted in limited standing 
ability.  In correspondence dated in August 2007, the veteran 
related that he was limited to 15 minutes of standing at a 
time, and did not recall the VA examiners asking him about 
his activities of daily living.  

After review of the evidence, the Board observes that there 
is some inconsistency regarding the diagnosis, and that the 
evidence lacks an adequate functional assessment in this 
instance.  The Board is thus of the opinion that a current 
examination by a foot specialist is warranted which provides 
the information necessary for a fully informed disability 
evaluation. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006), the implementing regulations 
found at 38 C.F.R. § 3.159 (2007), 
and any other legal precedent are 
fully complied with and satisfied 
with respect to the issues on 
appeal.  

2.  The veteran should be scheduled 
for a special VA examination, to 
include a functional capacity 
evaluation, by a podiatrist, to 
assess the severity of the service-
connected pes planus.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, 
etc.

The report of the examination 
should be comprehensive and include 
a detailed account of all 
manifestations of the service-
connected pes planus.  The examiner 
should specifically state whether 
there is evidence of marked 
deformity (pronation, abduction, 
etc.), accentuated pain on 
manipulation and use of the feet, 
indications of swelling on use of 
the feet, callosities, marked 
pronation, extreme tenderness of 
the plantar surfaces of the feet, 
marked inward displacement and 
severe spasm of the tendo-Achillis 
on manipulation, that are not 
improved by orthopedic shoes or 
appliances. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

The examiner should also indicate 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected disability.  In addition, 
the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation of 
motion (beyond that clinically 
shown).  .

Based on the clinical findings, the 
examiner should state whether it is 
at least as likely as not that the 
veteran is unable to engage in any 
gainful employment on account of 
functional loss occasioned by 
service-connected foot 
symptomatology and set forth a 
complete rationale for the opinions 
expressed in the clinical report.

3.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2007).  If 
he fails to appear, this fact 
should be noted in the file and a 
copy of the examination 
notification should be associated 
with the claims folder.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

